Exhibit 10.1

Execution Copy

REDEMPTION AGREEMENT

AMONG

JOHNSONDIVERSEY HOLDINGS, INC.,

JOHNSONDIVERSEY, INC.,

COMMERCIAL MARKETS HOLDCO, INC.,

UNILEVER, N.V.,

MARGA B.V.

AND

CONOPCO, INC.

Dated as of October 7, 2009



--------------------------------------------------------------------------------

Table of Contents

 

        

Page

ARTICLE I   DEFINITIONS    2         Section 1.1.  

Certain Defined Terms

   2         Section 1.2.  

Other Defined Terms

   7 ARTICLE II   PURCHASE OF SHARES; CLOSING; STOCKHOLDER APPROVAL    8
        Section 2.1.  

Agreement to Purchase Shares

   8         Section 2.2.  

Redemption Consideration

   8         Section 2.3.  

Payment of Equity Cash Consideration

   8         Section 2.4.  

Satisfaction and Settlement of Certain Prior Obligations; Indemnification
Payments; Acknowledgements

   8         Section 2.5.  

Closing

   11         Section 2.6.  

Deliveries by JDHI at Closing

   11         Section 2.7.  

Deliveries by Marga at Closing

   12         Section 2.8.  

Stockholder Approval

   13 ARTICLE III   REPRESENTATIONS AND WARRANTIES    13         Section 3.1.  

Representations and Warranties of JDHI and JDI

   13         Section 3.2.  

Representations and Warranties of CMH

   15         Section 3.3.  

Representations and Warranties of Marga

   16 ARTICLE IV   COVENANTS    18         Section 4.1.  

Certain Amendments

   18         Section 4.2.  

Governmental Matters

   18         Section 4.3.  

Expenses

   18         Section 4.4.  

Reasonable Best Efforts

   18         Section 4.5.  

Further Assurances

   19         Section 4.6.  

Press Releases and Disclosure

   19         Section 4.7.  

Use of Diversey Name

   19 ARTICLE V   CONDITIONS TO CLOSING    20         Section 5.1.  

Conditions Precedent to JDHI’s Obligations

   20         Section 5.2.  

Conditions Precedent to the Obligations of Marga

   21 ARTICLE VI   TERMINATION    21         Section 6.1.  

Termination

   21

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

        

Page

        Section 6.2.  

Effect of Termination

   22 ARTICLE VII   MISCELLANEOUS    22         Section 7.1.  

Amendments and Waivers

   22         Section 7.2.  

Assignment

   22         Section 7.3.  

Entire Agreement; No Third-Party Beneficiaries

   23         Section 7.4.  

Exhibits

   23         Section 7.5.  

Notices

   23         Section 7.6.  

Delays or Omissions

   25         Section 7.7.  

Governing Law

   25         Section 7.8.  

Specific Performance; Jurisdiction

   25         Section 7.9.  

Waiver of Jury Trial

   26         Section 7.10.  

Severability

   27         Section 7.11.  

Titles and Subtitles; Interpretation

   27         Section 7.12.  

Counterparts; Facsimile Signatures

   27

EXHIBITS

 

Exhibit A-1    Terms of Note and Indenture Exhibit A-2    Note Purchase Right
Exhibit B    Note Registration Rights Agreement Exhibit C    Registration Rights
Agreement Exhibit D    Restated Certificate Exhibit E    Unilever Commercial
Agreement Amendments Exhibit F    Form of Warrant

 

ii



--------------------------------------------------------------------------------

REDEMPTION AGREEMENT

This REDEMPTION AGREEMENT, dated as of October 7, 2009 (this “Agreement”), is by
and among JohnsonDiversey Holdings, Inc., a Delaware corporation (formerly known
as Johnson Professional Holdings, Inc.) (“JDHI”), JohnsonDiversey, Inc., a
Delaware corporation and a wholly owned Subsidiary of JDHI (formerly known as
S.C. Johnson Commercial Markets, Inc.) (“JDI”), Commercial Markets Holdco, Inc.,
a Wisconsin corporation (“CMH”), Unilever, N.V., a company organized under the
laws of the Netherlands (“Unilever”), Marga B.V., a company organized under the
laws of the Netherlands (“Marga”) and an indirect, wholly owned Subsidiary of
Unilever, and Conopco, Inc., a New York corporation (“Conopco”) and an indirect,
wholly owned Subsidiary of Unilever. Capitalized terms used herein without
definition have the meaning given to them in Article I.

WHEREAS, Marga owns 1,960 shares of Class B Common Stock, par value $0.01 per
share (the “Old Class B Common Stock”), of JDHI (the “Shares”), which Shares
constitute 33-1/3% of the issued and outstanding capital stock of JDHI as of the
date hereof;

WHEREAS, CMH owns 3,920 shares of Class A Common Stock, par value $0.01 per
share (the “Old Class A Common Stock”), of JDHI, which shares constitute 66-2/3%
of the issued and outstanding capital stock of JDHI as of the date hereof;

WHEREAS, Marga and CMH together constitute all of the holders of the capital
stock of JDHI;

WHEREAS, in connection with the Purchase Agreement, dated as of November 20,
2001, as previously amended, among JDHI, JDI and Conopco (as the same may be
amended from time to time prior to the Closing) (the “Diversey Purchase
Agreement”), Unilever entered into the Guaranty Agreement, under which Unilever
guaranteed (i) to JDHI and JDI, the performance by Conopco of all obligations
undertaken under the Diversey Purchase Agreement and (ii) to CMH and JDHI, the
due and timely performance by Conopco and its Affiliates who hold shares of Old
Class B Common Stock in JDHI of all obligations undertaken under the
Stockholders’ Agreement;

WHEREAS, in connection with the proposed purchase of the Shares for the
Redemption Consideration, JDHI has, concurrently with the execution and delivery
of this Agreement, entered into that certain Investment and Recapitalization
Agreement, dated as of the date hereof (the “Investment Agreement”), with CDR
Jaguar Investor Company, LLC, a Delaware limited liability company (“CD&R
Investor”), CMH and SNW Co., Inc., a Delaware corporation and a wholly owned
subsidiary of S.C. Johnson & Son, Inc. ( “SNW”);

WHEREAS, pursuant to the Investment Agreement, on the terms and subject to the
conditions set forth therein, (i) the Certificate will be amended and restated
to provide for two new classes of common stock of JDHI, the New Class A Common
Stock, which will have voting rights, and the New Class B Common Stock, which
will not have any voting rights except to the extent required by Delaware law,
(ii) JDHI will issue and sell to CD&R Investor, and CD&R Investor will purchase
and acquire from JDHI, newly-issued shares of New Class A Common Stock and
(iii) as a result of the entry into force of the Restated Certificate, the
shares of Old Class A Common Stock held by CMH, without any action on the part
of CMH, will be



--------------------------------------------------------------------------------

reclassified as shares of New Class A Common Stock (the transactions described
in the foregoing clauses (i), (ii) and (iii), together with the Debt Financing
(as defined in the Investment Agreement), and the other transactions
contemplated by the Investment Agreement, the “Restructuring Transactions”);

WHEREAS, in connection with and subject to the simultaneous consummation of the
Restructuring Transactions and the satisfaction or waiver of the other
conditions set forth herein, Marga agrees to sell to JDHI or an Affiliate of
JDHI, and JDHI agrees to purchase, or cause an Affiliate of JDHI to purchase,
from Marga, all the Shares, upon the terms and for the consideration set forth
in this Agreement, and Unilever agrees to guarantee Marga’s performance of such
sale and purchase and to cause Marga to perform its obligations hereunder and to
consummate the transactions contemplated hereby; and

WHEREAS, in accordance with Section 228 of the DGCL, the Veto Provisions, the
Certificate and the Bylaws, Marga and CMH hereby approve the execution and
delivery of this Agreement, the sale and purchase of the Shares contemplated
hereby, the other transactions contemplated hereby and by the Investment
Agreement, including among other things the amendment and restatement of the
Certificate, and the Name Change.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Action” means any action, suit, claim, arbitration, inquiry, proceedings or
investigation by or before any Governmental Authority.

“Advisor” means a nationally recognized independent valuation firm selected by
JDHI for purposes of rendering the Solvency Opinion.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, such specified Person; provided,
that (a) no Unilever Entity shall be deemed to be an Affiliate of CMH, JDI or
JDHI for purposes of this Agreement and (b) none of JDHI, JDI, CMH, SNW, CD&R or
any Affiliate of any of the foregoing shall be deemed to be an Affiliate of any
Unilever Entity for purposes of this Agreement.

“Ancillary Agreements” means the Registration Rights Agreement, the Note
Registration Rights Agreement and the Warrant.

“Beneficial Owner” has the meaning given such term in Rule 13d-3 under the
Exchange Act.

 

2



--------------------------------------------------------------------------------

“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in New York City, Amsterdam or London are
authorized or required by applicable Law to be closed.

“Bylaws” means the Amended and Restated Bylaws of JDHI in effect on the date
hereof.

“CD&R” means Clayton, Dubilier & Rice, Inc. or any successor to its investment
management business.

“Certificate” means the Amended and Restated Certificate of Incorporation of
JDHI, dated as of May 1, 2002 and filed with the Secretary of State of the State
of Delaware (as it may be amended to give effect to the Name Change).

“Control” (including the terms “Controlled by” and “under common Control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, or as trustee or executor, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, as trustee or executor, by contract
or otherwise, including, without limitation, the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such Person.

“DGCL” means the General Corporation Law of the State of Delaware.

“Equity Cash Consideration” means an amount equal to (a) the Net Cash Closing
Payment, plus (b) the Net Settled Amount.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Final Exit Date” has the meaning given to such term in the Stockholders’
Agreement.

“Governmental Authority” means any national, international, federal, state or
local governmental body, any of its subdivisions, agencies, authorities,
commissions, boards or bureaus, any special improvement district, any
international, federal, state or local court or tribunal or any arbitrator
(whether or not a governmental or regulatory official).

“Guaranty Agreement” means the Guaranty of Performance and Indemnity Agreement,
dated as of November 20, 2001, made by Unilever in favor of JDHI and JDI (as the
same may be amended from time to time prior to the Closing).

“Indenture” means an Indenture that is capable of being qualified under the
Trust Indenture Act with respect to the Note between JDHI and a trustee, which
shall (a) reflect the terms and conditions set forth on Exhibit A-1 and Exhibit
A-2 attached hereto, (b) contain such other terms and conditions not
inconsistent therewith which are usual and customary for indentures for notes
similar to the Note and (c) not contain any substantive provisions that
materially affect the rights of the noteholders thereunder that are inconsistent
with clauses (a) and (b) without Marga’s and JDHI’s prior written consent (which
consent shall not be unreasonably withheld or delayed).

 

3



--------------------------------------------------------------------------------

“Laws” means any statutes, rules, Orders, regulations or ordinances of any
Governmental Authority.

“Material Amendment” means (a) any amendment to any material term of the
Investment Agreement, including any exhibit thereto, or the New Stockholders’
Agreement that could reasonably be expected to have an adverse effect on the
rights and obligations of any Unilever Entity under this Agreement, any
Ancillary Agreement, the Indenture or the Note, (b) any new material agreement,
or any amendment of any material term of an existing agreement, among any of
CD&R, CMH, JDHI or any of their respective Affiliates in connection with the
Restructuring Transactions that could reasonably be expected to have an adverse
effect on the rights and obligations of any Unilever Entity under this
Agreement, any Ancillary Agreement, the Indenture or the Note, (c) the
incurrence on the Closing Date of more than $1,450,000,000 of Indebtedness (as
defined in the Investment Agreement) by JDHI and its Subsidiaries to finance the
Restructuring Transactions, including the refinancing of existing Indebtedness,
but excluding the Note (not including in such $1,450,000,000 limitation
(i) Indebtedness under JDI’s U.S. and European securitization facilities, as
amended, restated, supplemented, modified, replaced or refinanced from time to
time to the extent the aggregate principal committed amount thereof is not
increased beyond the aggregate principal committed amount on the date of this
Agreement, (ii) outstanding loans in an aggregate principal amount of up to
$100,000,000 under revolving credit facilities, and (iii) working capital and
other short-term credit facilities maintained by Subsidiaries of JDI, as
amended, restated, supplemented, modified, replaced or refinanced from time to
time to the extent the aggregate principal committed amount thereof is not
increased beyond the aggregate principal committed amount on the date of this
Agreement) or (d) the absence from any new indenture of JDI in connection with
the Restructuring Transactions of a customary restricted payment basket
permitting, among other things, at least fifty percent of net income to be
distributed to holders of the capital stock of JDI, which may be utilized, among
other things, in order to permit JDHI to pay cash interest on the Note on and
after the fifth anniversary of the Closing Date; provided, however, that solely
with respect to the rights and obligations of any Unilever Entity as holder and
under the terms of the Warrant, no change or amendment to any agreement
specified in clause (a) or (b) above that does not disproportionately affect
such Unilever Entity as holder of and under the terms of the Warrant relative to
any Stockholder (as defined in the New Stockholders’ Agreement) shall be deemed
to be a Material Amendment.

“Name Change” means the change of the name of JDHI to “Diversey, Inc.” as
approved by the Board of Directors of JDHI on or about October 6, 2009.

“Net Cash Closing Payment” means $158,000,000.

“Net Settled Amount” means the net of amounts due to, and payable by, (a) any
Unilever Entity to JDHI or any of its Affiliates and (b) JDHI or any of its
Affiliates to any Unilever Entity, in each case pursuant to any obligations and
liabilities existing or arising under (i) the Put Option (as defined in the
Stockholders’ Agreement) and Section 7.9 of the Stockholders’ Agreement,
(ii) Sections 3.6(b), 3.6(d), 9.10(e), 9.10(g) and 9.16(b) of the Diversey
Purchase Agreement, (iii) the Settled Tax Matters and (iv) Section 6.3 of the
Umbrella Agreement.

“New Class A Common Stock” means the class A common stock, par value $0.01 per
share, of JDHI created under the Restated Certificate.

 

4



--------------------------------------------------------------------------------

“New Class B Common Stock” means the class B common stock, par value $0.01 per
share, of JDHI created under the Restated Certificate.

“New Common Stock” means the New Class A Common Stock and New Class B Common
Stock.

“New Stockholders’ Agreement” means a stockholders’ agreement to be entered into
by and among JDHI, CMH, CD&R Investor and certain other stockholders of JDHI, as
such agreement may be amended from time to time.

“Note” means a note payable by JDHI to Marga or an Affiliate of Marga with an
aggregate initial principal amount of $250,000,000, which shall (a) reflect the
terms and conditions set forth on Exhibit A-1 and Exhibit A-2 attached hereto,
(b) contain such other terms and conditions not inconsistent therewith which are
usual and customary for notes similar to the Note that are qualified under the
Trust Indenture Act and (c) not contain any substantive provisions that
materially affect the rights of the holders thereof that are inconsistent with
clauses (a) and (b) without Marga’s and JDHI’s prior written consent (which
consent shall not be unreasonably withheld or delayed).

“Note Registration Rights Agreement” means the Registration Rights Agreement
with respect to the Note between JDHI and Marga, substantially in the form
attached hereto as Exhibit B (subject to such changes to such form as (a) may be
reasonably necessary to facilitate the successful placement or syndication of
the Refinancing Indebtedness (as defined in the Exhibit A-1), and (b) are
reasonably satisfactory to JDHI, CD&R and Unilever), as such agreement may be
amended from time to time.

“Order” means any order, judgment, injunction, decree or award of any
Governmental Authority or any administrative or judicial consent decree or
analogous instrument.

“Person” means any individual, partnership, firm, corporation, association,
trust, estate, unincorporated organization or other entity, as well as any
syndicate or group that would be deemed to be a person under Section 13(d)(3) of
the Exchange Act.

“Registration Rights Agreement” means the Registration Rights Agreement to be
entered into by and among JDHI, CD&R Investor, SNW, Marga, CMH and the other
stockholders of JDHI party thereto from time to time in accordance with the
terms thereof, substantially in the form attached hereto as Exhibit C, as such
agreement may be amended from time to time.

“Restated Certificate” means the Second Amended and Restated Certificate of
Incorporation of JDHI, to be filed with the Secretary of State of the State of
Delaware on or prior to the Closing Date in connection with the consummation of
the Restructuring Transactions, in substantially the form attached as Exhibit D
hereto (and with such changes that, individually or in the aggregate, could not
reasonably be expected to have an adverse effect on the rights and obligations
of any Unilever Entity under this Agreement, any Ancillary Agreement, the
Indenture or the Note).

“Satisfied Items” means the items satisfied, settled, paid or terminated
pursuant to clauses (i) and (ii) of Section 2.4(a) hereof, subject to the
exceptions set forth in Section 2.4(b) hereof.

 

5



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Settled Tax Matters” means the closing of the Internal Revenue Service federal
income tax audit examination of (a) S.C. Johnson & Sons, Inc. and its
subsidiaries for the fiscal tax years ended July 2, 1999 and November 5, 1999
and (b) CMH and its subsidiaries for the fiscal tax years ended June 30, 2000
and June 29, 2001.

“Solvency Opinion” means the opinion of the Advisor, addressed to the Board of
Directors of JDHI and attesting to the solvency of JDHI and its Subsidiaries on
a consolidated basis immediately after the closing of the Restructuring
Transactions, which opinion shall be in customary form.

“Stockholders’ Agreement” means the Amended and Restated Stockholders’
Agreement, dated as of December 19, 2008, among JDHI, CMH and Marga (as the same
may be amended from time to time prior to the Closing).

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests (i) having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) representing at least fifty percent of such securities or ownership
interests are at the time directly or indirectly owned by such Person.

“Tax” means all federal, state, local, and foreign net income, gross income,
profits, franchise, gross receipts, payroll, sales, employment, use, occupation,
license, value added, property, ad valorem, withholding, excise, use, fuel,
excess or windfall profits, alternative or add-on minimum, custom duties, gains,
transfer, documentary, stamp, social security, and other taxes, duties, fees,
assessments or charges of any nature whatsoever, together with all interest,
penalties, fines and additions to tax or additional amounts imposed with respect
thereto.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, and the
rules and regulations promulgated thereunder.

“Umbrella Agreement” means the Umbrella Agreement in Respect of Professional
Products, dated as of October 11, 2007, by and among Unilever PLC, Unilever and
JDI (as the same may be amended from time to time prior to the Closing).

“Unilever Commercial Agreements” means (1) the Umbrella Agreement, (2) the
Master Sub-License Agreement in Respect of Professional Products, dated as of
December 18, 2007, among Unilever, Unilever PLC and JDI, (3) the Amended and
Restated Master Sales Agreement, dated as of December 18, 2007, among Unilever,
Unilever PLC and JDI, (4) the Dispensed Products License Agreement, dated as of
May 3, 2002, among Unilever, Unilever PLC and JDI, (5) the Supply Agreement,
dated May 3, 2002, in relation to products to be supplied by members of the
Unilever Group to members of the Customer Parent’s Group, among Unilever,
Unilever PLC and JDI and (6) the Supply Agreement, dated May 3, 2002, in
relation to products to be supplied by members of the Co-packer Parent’s Group
to members of the Unilever Group, among Unilever, Unilever PLC and JDI, in each
case as amended from time to time.

“Unilever Commercial Agreement Amendments” means the amendments to the Unilever
Commercial Agreements, substantially in the form attached as Exhibit E hereto.

 

6



--------------------------------------------------------------------------------

“Unilever Entities” means Conopco, Marga, Unilever and Unilever PLC and their
respective Affiliates.

“Unilever PLC” means Unilever PLC, a company incorporated in England and Wales.

“Veto Provisions” means Section 4.10 of the Stockholders’ Agreement and Section
II.A.2.b of Article Fourth of the Certificate, including Annex A thereto.

“Warrant” means a warrant to purchase shares of New Class A Common Stock of JDHI
issued to Marga or an Affiliate of Marga, in substantially the form attached as
Exhibit F hereto, representing (assuming the exercise of the Warrant) 4.0% of
the aggregate outstanding shares of New Class A Common Stock of JDHI immediately
after giving effect to the Restructuring Transactions as contemplated by the
Investment Agreement.

“Warrant Shares” means the shares of New Class A Common Stock of JDHI issuable
upon exercise of the Warrant.

Section 1.2.    Other Defined Terms. The following terms shall have the meanings
defined for such terms in the sections set forth below.

 

Term

 

Section

Agreement

  Preamble

Applicable Matters

  4.6

CD&R Investor

  Recitals

Closing

  2.5

Closing Date

  2.5

CMH

  Preamble

Conopco

  Preamble

Consent

  4.5

Diversey Purchase Agreement

  Recitals

Environmental Claims

  2.4(b)(i)

Investment Agreement

  Recitals

JDHI

  Preamble

JDI

  Preamble

Lien

  3.3(b)

Marga

  Preamble

Old Class A Common Stock

  Recitals

Old Class B Common Stock

  Recitals

Redemption Consideration

  2.2

Restructuring Transactions

  Recitals

Shares

  Recitals

SNW

  Recitals

Tax Claims

  2.4(b)(i)

Unilever

  Preamble

 

7



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE OF SHARES; CLOSING; STOCKHOLDER APPROVAL

Section 2.1.    Agreement to Purchase Shares. On the basis of the respective
representations, warranties and agreements herein contained and subject to the
terms and conditions of this Agreement, (i) Marga hereby agrees to sell,
transfer, convey and assign to JDHI or, if notice is given in writing by JDHI to
Marga at least three Business Days prior to the Closing Date, an Affiliate of
JDHI, and (ii) JDHI hereby agrees to purchase and acquire, or cause an Affiliate
of JDHI to purchase and acquire, from Marga, all the Shares, on the Closing Date
for the Redemption Consideration.

Section 2.2.    Redemption Consideration. The aggregate consideration to be paid
by JDHI or its Affiliate for the purchase of the Shares shall consist of the
following (collectively, the “Redemption Consideration”):

 

  (a) the Equity Cash Consideration;

 

  (b) the Note; and

 

  (c) the Warrant.

Section 2.3.    Payment of Equity Cash Consideration. Payment of the Equity Cash
Consideration shall be made at the Closing by (a) the payment by or at the
direction of JDHI of the Net Cash Closing Payment to Marga by wire transfer of
immediately available funds to such bank account or accounts as may be
designated in writing by Marga to JDHI at least three Business Days prior to the
Closing Date and (b) the settlement and satisfaction, in accordance with
Section 2.4(a) hereof, of the Net Settled Amount, it being understood and agreed
that the actual net cash amount paid to Marga at Closing shall be the Net Cash
Closing Payment.

Section 2.4.    Satisfaction and Settlement of Certain Prior Obligations;
Indemnification Payments; Acknowledgements.

 

  (a) The parties acknowledge and agree that in connection with and concurrent
with the delivery to Marga of the Redemption Consideration, and subject to the
exceptions set forth in Section 2.4(b) hereof, at Closing:

 

  (i)

(A) all obligations and liabilities existing or arising under, relating to or in
connection with the Stockholders’ Agreement, including, without limitation,
obligations and liabilities in respect of the Put Option (as defined in the
Stockholders’ Agreement) and Section 7.9 thereof, (B) all obligations and
liabilities existing or arising under, relating to or in connection with the
Diversey Purchase Agreement, including, without limitation, Sections 3.6(b),
3.6(d), 9.10(e), 9.10(g) and 9.16(b) thereof, the Settled Tax Matters and any
amounts required under such agreement to be paid or otherwise settled on the
Final Exit Date, and (C) all other agreements or instruments between JDHI and
its Subsidiaries, on the one hand, and any of the Unilever Entities, on the
other hand,

 

8



--------------------------------------------------------------------------------

 

shall, in the case of each of the foregoing clauses (A), (B) and (C), be
completely satisfied, settled and paid and the applicable provisions of any
agreements or instruments (or, if applicable, such agreements or instruments in
their entirety), including, without limitation, the Stockholders’ Agreement and
the Diversey Purchase Agreement, shall be automatically terminated and
thereafter have no further force and effect; and

 

  (ii) Section 6.3 of the Umbrella Agreement shall terminate and thereafter have
no further force and effect and all payments due or that would otherwise have
become due thereunder shall be deemed to be completely satisfied, settled and
paid.

 

  (b) Notwithstanding the provisions of Section 2.4(a) hereof, the parties
hereto acknowledge and agree that:

 

  (i)

(w) this Agreement, the Note, the Indenture, the Ancillary Agreements and the
Guaranty Agreement (as amended by Section 2.4(f)), (x) the confidentiality and
related rights and obligations of all parties arising under Section 6.4 of the
Stockholders’ Agreement, (y) the Unilever Commercial Agreements (as amended by
the Unilever Commercial Agreement Amendments, including the amendment of
Section 6.3 of the Umbrella Agreement in accordance with Section 2.4(a)(ii)) and
all provisions thereof and obligations and rights existing or arising thereunder
and (z) the indemnification and related rights and obligations of Marga, the
Unilever Entities, JDHI and its Affiliates and each of their respective
officers, directors, and employees with respect to indemnification (1) for Taxes
or Tax Assets (as defined in the Diversey Purchase Agreement), other than with
respect to the Settled Tax Matters (“Tax Claims”), arising under Section 6.9 of
the Diversey Purchase Agreement or (2) arising under Section 11.1(e) through
(z) of the Diversey Purchase Agreement (“Environmental Claims”) shall, in the
case of each of the foregoing clauses (w), (x), (y) and (z), survive the
Closing, remain in full force and effect and continue to be binding on the
parties thereto, and nothing in this Agreement shall affect, limit or impair any
such rights or obligations existing or arising thereunder; provided, that
(I) any amount payable to the Unilever Entities in respect of any right to
indemnification under the Diversey Purchase Agreement shall be computed in
accordance with the economic gross-up principles set forth in
Section 11.1(c)(ii) and (iii) of the Diversey Purchase Agreement and, to the
extent under Section 11.1(c)(ii) and (iii) the ownership of the Unilever
Entities is considered, such ownership shall be based on the fully-diluted
ownership of the Unilever Entities in JDHI at the time the claim for such
indemnification payment is made, (II) in determining such fully-diluted
ownership, all options and warrants outstanding at

 

9



--------------------------------------------------------------------------------

 

such time (including the Warrant) shall be taken into account and (III) for
purposes of applying clause (I), any claims outstanding as of the Closing shall
be deemed made immediately after the Closing; and

 

  (ii) notwithstanding anything to the contrary set forth in the Diversey
Purchase Agreement, any future payments due and owing by any Unilever Entity
with respect to indemnification for Tax Claims or Environmental Claims or
related obligations arising under the Diversey Purchase Agreement (including any
related obligations of Unilever due and owing pursuant to the Guaranty
Agreement) shall be paid promptly and in full by the Unilever Entity to the
Aggrieved Party (as defined in the Diversey Purchase Agreement) or other party
to whom an obligation is owed in cash, by wire transfer of immediately available
funds to such bank account as may be designated in writing by such party to the
applicable Unilever Entity, without giving effect to the provisions of the
second sentence of Section 11.8(b)(i) and Section 11.8(b)(ii) of the Diversey
Purchase Agreement or any other provision permitting any Unilever Entity to
delay or defer such payments, which provisions shall be deemed to be Satisfied
Items, pursuant to Section 2.4(a)(i) hereof, and shall terminate at Closing and
thereupon be of no further force or effect.

 

  (c) From and after the Closing, each party hereto covenants and agrees not to
commence, aid in any way, prosecute, or cause to be commenced or prosecuted
against any of the other parties, any action or other proceeding seeking payment
or other compensation in respect of any of the Satisfied Items. Each of the
parties hereto understands, acknowledges and agrees that the releases set forth
in this Section 2.4 may be asserted as a full and complete defense, and may be
used for a basis for an injunction against, any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release. The parties hereto agree that no fact, events, circumstances,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the releases set forth in this Section 2.4.

 

  (d) CMH joins this Agreement solely for the purposes of (i) the approval
referenced in Section 2.8 hereof and (ii) acknowledging and agreeing, and hereby
acknowledges and agrees, to (A) the complete satisfaction, settlement, payment
and termination, effective at Closing, of all obligations and liabilities of CMH
and the Unilever Entities and JDHI existing or arising under the Stockholders’
Agreement, as set forth in Section 2.4(a)(i) hereof, subject to the exceptions
set forth in Section 2.4(b) hereof, and (B) the other matters set forth in this
Section 2.4 and Sections 2.2 and 2.3 hereof.

 

10



--------------------------------------------------------------------------------

  (e) Conopco joins this Agreement solely for the purpose of acknowledging and
agreeing, and hereby acknowledges and agrees, to the complete satisfaction,
settlement, payment and termination, effective at Closing, of all obligations
and liabilities of Conopco, JDI and JDHI existing or arising under the Diversey
Purchase Agreement as set forth in Section 2.4(a)(i) hereof, subject to the
exceptions set forth in Section 2.4(b) hereof, and the other matters set forth
in this Section 2.4 and Sections 2.2 and 2.3 hereof, which shall be deemed to
amend, effective at Closing, the Diversey Purchase Agreement in accordance
herewith.

 

  (f) Unilever joins this Agreement solely for the purposes of acknowledging and
agreeing, and hereby acknowledges and agrees (i) that the definition of
“Guaranteed Obligations” in the Guaranty Agreement is deemed to be amended to
add the obligations, commitments and undertakings of the Unilever Entities set
forth in this Agreement and the Ancillary Agreements for all purposes of the
Guaranty Agreement, which Guaranty Agreement shall continue in full force and
effect and be binding upon Unilever from and after the date hereof, and (ii) on
behalf of itself and the other Unilever Entities, to the complete satisfaction,
settlement, payment and termination, effective at Closing, of certain
obligations and liabilities of JDI, JDHI, CMH and the Unilever Entities existing
or arising under the Stockholders’ Agreement, the Diversey Purchase Agreement
and the Umbrella Agreement as set forth in Section 2.4(a) hereof, subject to the
exceptions set forth in Section 2.4(b) hereof, and the other matters set forth
in this Section 2.4 and Sections 2.2 and 2.3 hereof, which, as applicable, shall
be deemed to amend, effective at Closing, each of the Diversey Purchase
Agreement, the Umbrella Agreement, the Guaranty Agreement and the Stockholders’
Agreement in accordance herewith.

 

  (g) The parties acknowledge and agree that if the Closing does not occur, none
of the modifications, terminations, covenants or agreements in this Section 2.4
which are to take effect at Closing will take effect and, in such case, the
existing agreements and instruments between the parties shall continue in full
force and effect in accordance with their terms.

Section 2.5.    Closing. Subject to the terms and conditions of this Agreement,
the purchase of the Shares contemplated by Section 2.1 hereof (the “Closing”)
shall take place at the offices of Debevoise & Plimpton LLP, 919 Third Avenue,
New York, New York 10022, at 10:00 a.m. (Eastern Standard time) on the date that
is two Business Days after the conditions set forth in Article V have been
satisfied or waived (other than those conditions that by their terms are to be
satisfied at the Closing but subject to the satisfaction or waiver of those
conditions at such time), or at such other time, date or place as the parties
shall mutually agree upon in writing. The date on which the Closing actually
occurs is referred to herein as the “Closing Date”.

Section 2.6.    Deliveries by JDHI at Closing. At or prior to Closing, JDHI
shall deliver or cause to be delivered to Marga the following:

 

  (a) the Net Cash Closing Payment, pursuant to Section 2.3;

 

11



--------------------------------------------------------------------------------

  (b) the Note, duly executed by an authorized officer of JDHI;

 

  (c) a fully executed counterpart of the Indenture duly executed by an
authorized officer of JDHI and the trustee;

 

  (d) a fully executed counterpart of the Note Registration Rights Agreement
duly executed by an authorized officer of JDHI;

 

  (e) the Warrant duly executed by an authorized officer of JDHI;

 

  (f) a fully executed counterpart of the Registration Rights Agreement duly
executed by an authorized officer of JDHI;

 

  (g) fully executed counterparts of the Unilever Commercial Agreement
Amendments duly executed by an authorized officer of JDI;

 

  (h) a filed copy of the Restated Certificate, certified by the Secretary of
State of the State of Delaware; and

 

  (i) a certificate, dated as of the Closing Date, signed by a duly authorized
officer of JDHI, to the effect set forth in Section 5.2(a), (c), (e) and (f).

Section 2.7.    Deliveries by Marga at Closing. At or prior to Closing, Marga
shall deliver or cause to be delivered to JDHI the following:

 

  (a) certificates representing all of the Shares together with duly executed
stock transfer powers in favor of JDHI or its designee;

 

  (b) fully executed counterparts of the Unilever Commercial Agreement
Amendments duly executed by authorized officers of Unilever and Unilever PLC;

 

  (c) a fully executed counterpart of the Note Registration Rights Agreement
duly executed by an authorized officer of Marga;

 

  (d) the Warrant duly acknowledged by an authorized officer of Marga;

 

  (e) a fully executed counterpart of the Registration Rights Agreement duly
executed by an authorized officer of Marga;

 

  (f) evidence from Marga of its receipt of payment of the Redemption
Consideration, duly executed by an authorized officer of Marga;

 

  (g) a resignation from each director nominated by Marga and serving on the
Board of Directors of JDHI, effective as of the Closing Date; and

 

  (h) a certificate, dated as of the Closing Date, signed by a duly authorized
officer of Marga, to the effect set forth in Section 5.1(a) and (c).

 

12



--------------------------------------------------------------------------------

Section 2.8.    Stockholder Approval. The agreements set forth in this Article
II shall constitute the approval of all of the holders of Old Class A Common
Stock and Old Class B Common Stock, in accordance with Section 228 of the DGCL,
the Veto Provisions, the Certificate and the Bylaws, of the execution and
delivery of this Agreement, the sale and purchase of the Shares contemplated
hereby, the other transactions contemplated hereby and by the Investment
Agreement, including among other things the amendment and restatement of the
Certificate, and the Name Change.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1.    Representations and Warranties of JDHI and JDI. Each of JDHI and
JDI hereby represents and warrants, as of the date hereof and as of the Closing
Date, to Marga that:

 

  (a) Each of JDHI and JDI is a corporation duly incorporated, validly existing
and in good standing under the Laws of the State of Delaware.

 

  (b)

Each of JDHI and JDI has the requisite power and authority to enter into and
perform its obligations under this Agreement, the Note, the Indenture and each
of the Unilever Commercial Agreement Amendments and Ancillary Agreements to the
extent a party thereto. The execution and delivery by JDHI of this Agreement,
the Indenture and the Ancillary Agreements, the execution, delivery and issuance
of the Note and the Warrant by JDHI and the consummation by JDHI of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action of JDHI. The execution and delivery by JDI of this
Agreement and the Unilever Commercial Agreement Amendments and the consummation
by JDI of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action of JDI. Assuming the matters set
forth in Sections 3.3(a) and (d) hereof and assuming (i) that all actions
required to be taken prior to the Closing by each Unilever Entity under this
Agreement or required by applicable Law have, in each case, been duly taken
prior to the Closing, (ii) that all actions (including the making of any
filings) required to be taken by each Unilever Entity under this Agreement or
required by applicable Law will, in each case, be duly taken following the
Closing, and (iii) that each Unilever Entity and its Subsidiaries have acted in
good faith and do not have notice of any adverse claim with respect thereto,
(A) the Warrant Shares, when issued upon exercise of the Warrant in exchange for
the exercise price set forth therein, will be duly and validly issued, fully
paid and nonassessable, (B) the Warrant and the Warrant Shares, when issued upon
exercise of the Warrant, will not be subject to any preemptive rights or rights
of first offer or similar rights and will be free and clear of all Liens and
(C) each of the Note and the Warrant will constitute the legally valid and
binding obligation of JDHI, enforceable in accordance with its terms, except as
the same may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization, fraudulent transfer or other

 

13



--------------------------------------------------------------------------------

 

similar Laws of general applicability relating to or affecting creditors’ rights
from time to time in effect and general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, regardless of whether in a proceeding in equity or at law. This
Agreement constitutes, and, at Closing the Indenture and each Unilever
Commercial Agreement Amendment and Ancillary Agreement to which JDHI or JDI is a
party will constitute, the legally valid and binding obligation of JDHI or JDI,
as applicable, enforceable in accordance with its terms, except as the same may
be limited by applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent transfer or other similar Laws of general applicability relating to
or affecting creditors’ rights from time to time in effect and general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, regardless of whether in a
proceeding in equity or at law.

 

  (c) The execution and delivery by each of JDHI and JDI of this Agreement on
the date hereof do not, and assuming the conditions to Closing set forth herein
have been satisfied and taking into account the other amendments, modifications,
terminations and approvals included in or contemplated by this Agreement, at the
Closing, the execution, delivery and performance by each of JDHI and JDI of this
Agreement, the Note, the Indenture and each of the Unilever Commercial Agreement
Amendments and Ancillary Agreements to the extent a party thereto, the issuance
of the Note, the Warrant and the Warrant Shares, when issued upon exercise of
the Warrant, and the consummation of the other transactions contemplated hereby
and thereby and compliance with the provisions of this Agreement, the Note, the
Indenture and each of the Unilever Commercial Agreement Amendments and Ancillary
Agreements will not, in any material respect, conflict with, or result in a
violation of, or in a default under (with or without the giving of notice or
lapse of time, or both), (i) any provision of the organizational documents of
JDHI or any Subsidiary of JDHI, (ii) any provision of any material agreement to
which JDHI or any Subsidiary of JDHI is party or by which any of its assets are
bound or (iii) any material Law applicable to JDHI or any Subsidiary of JDHI or
its assets. Assuming the matters set forth in Section 3.3(f) hereof and assuming
the conditions to Closing set forth herein have been satisfied and taking into
account the other amendments, modifications, terminations and approvals included
in or contemplated by this Agreement, at the Closing, no material Consent from,
filing with, or notice to any Governmental Authority or other Person will be
required to be obtained or made by or with respect to JDHI or any Subsidiary of
JDHI in connection with the execution, delivery and performance of this
Agreement, the Note, the Indenture or any of the Unilever Commercial Agreement
Amendments or Ancillary Agreements or the consummation by JDHI and JDI of the
transactions contemplated herein or therein, except as required by the Ancillary
Agreements.

 

14



--------------------------------------------------------------------------------

  (d) Immediately after giving effect to the Restructuring Transactions as
contemplated by the Investment Agreement and upon filing of the Restated
Certificate, (i) the authorized capital stock of JDHI will consist of
200,000,000 shares of New Class A Common Stock and 20,000,000 shares of New
Class B Common Stock, of which (A) 99,764,706 shares of New Class A Common Stock
will be issued and outstanding, (B) 4,156,863 shares of New Class A Common Stock
will be reserved for issuance under the Warrant and (C) no shares of New Class B
Common Stock will be reserved for issuance to employees of JDHI and its
Subsidiaries under JDHI’s stock incentive plan and (ii) no shares of capital
stock of JDHI will be held by JDHI in its treasury or by JDHI’s Subsidiaries.
Except as set forth in the prior sentence, and except as set forth in the New
Stockholders’ Agreement, the Registration Rights Agreement and the Warrant,
immediately after giving effect to the Restructuring Transactions as
contemplated by the Investment Agreement, as of the Closing Date there will be
no outstanding (i) shares of capital stock of or other voting or equity
interests in JDHI, (ii) securities of JDHI convertible into or exercisable or
exchangeable for shares of capital stock of or other voting or equity interests
in JDHI, (iii) options or other rights or agreements, commitments or
understandings of any kind to acquire from JDHI, or other obligation of JDHI or
any of its Subsidiaries to issue, transfer or sell, any shares of capital stock
of or other voting or equity interests in JDHI or securities convertible into or
exercisable or exchangeable for shares of capital stock of or other voting or
equity interests in JDHI, (iv) voting trusts, proxies or other similar
agreements or understandings to which JDHI or any of its Subsidiaries is a party
or by which JDHI or any of its Subsidiaries is bound with respect to the voting
of any shares of capital stock of or other voting or equity interests in JDHI or
any of its Subsidiaries and (v) contractual obligations or commitments of any
character restricting the transfer of, or requiring the registration for sale
of, any shares of capital stock of or other voting or equity interests in JDHI
or any of its Subsidiaries.

 

  (e) Any Affiliate of JDHI who acquires the Shares on the Closing Date is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is acquiring the Shares solely for investment for its own account and will
not sell, assign, transfer or otherwise dispose of all or any of the Shares
except in accordance with the Securities Act.

Section 3.2.    Representations and Warranties of CMH. CMH hereby represents and
warrants, as of the date hereof, to each of JDHI and Marga that:

 

  (a) CMH is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Wisconsin.

 

  (b)

CMH has the requisite power and authority to enter into and perform its
obligations under this Agreement and the Registration Rights Agreement. The
execution and delivery by CMH of this Agreement and the

 

15



--------------------------------------------------------------------------------

 

Registration Rights Agreement and the consummation by CMH of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action of CMH. This Agreement constitutes, and, at Closing the
Registration Rights Agreement will constitute, the legally valid and binding
obligation of CMH, enforceable in accordance with its terms, except as the same
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent transfer or other similar Laws of general applicability relating to
or affecting creditors’ rights from time to time in effect and general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, regardless of whether in a
proceeding in equity or at law.

Section 3.3.    Representations and Warranties of Marga. Marga hereby represents
and warrants (for itself and on behalf of the other Unilever Entities), as of
the date hereof and as of the Closing Date, to JDHI that:

 

  (a) Each Unilever Entity party to this Agreement or any Unilever Commercial
Agreement Amendment or Ancillary Agreement is a company duly organized, validly
existing and in good standing (or relevant equivalent, where applicable in
non-U.S. jurisdictions) under the Laws of the jurisdiction where it was
organized.

 

  (b) Assuming the matters set forth in Sections 3.1(a) and (b) hereof and
assuming (i) that all actions required to be taken prior to the Closing by JDHI,
JDI and CMH under this Agreement or required by applicable Law have, in each
case, been duly taken prior to the Closing, (ii) that all actions (including the
making of any filings) required to be taken by JDHI, JDI or CMH under this
Agreement or required by applicable Law will, in each case, be duly taken
following the Closing, (iii) the Shares were free of any Liens at the time of
their issuance to Marga and (iv) that JDHI and its Affiliates have acted in good
faith and do not have notice of any adverse claim with respect thereto, the
certificates representing all of the Shares, together with duly executed stock
transfer powers in favor of JDHI or its designee, shall be valid and effective
to transfer (A) good and valid title to the Shares to JDHI free and clear of any
claims, security interests, liens, pledges, charges, escrows, options, proxies,
rights of first refusal, preemptive or subscription rights, mortgages,
hypothecations, prior assignments remaining in effect, title retention
agreements, indentures, security agreements or any other encumbrances of any
kind (“Liens”), and (B) all rights of any nature attaching to such Shares
including all rights to any dividends, interest or other distributions
thereafter declared, paid or made after the purchase has been consummated, other
than restrictions on transfer pursuant to applicable Law.

 

  (c)

Marga is the sole legal and Beneficial Owner of the Shares and, except as set
forth in the Stockholders’ Agreement and, assuming the Shares were free of any
Lien when issued to Marga, there is no Lien on, over or

 

16



--------------------------------------------------------------------------------

 

affecting the Shares or any of them and there is no agreement or commitment to
give or create any such Lien. The certificates and other documents representing
the Shares to be delivered to JDHI or its Affiliate at Closing are the same
certificates and other documents delivered to Marga when it acquired the Shares.

 

  (d) Each Unilever Entity has the requisite power and authority to enter into
and perform its obligations under this Agreement and any Unilever Commercial
Agreement Amendment and Ancillary Agreement to the extent a party hereto or
thereto. The execution and delivery by each Unilever Entity of this Agreement
and any Unilever Commercial Agreement Amendment and Ancillary Agreement to the
extent a party hereto or thereto and the consummation by such Unilever Entity of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action of such Unilever Entity. This Agreement
constitutes, and, at Closing, each Unilever Commercial Agreement Amendment and
Ancillary Agreement to which any Unilever Entity is a party will constitute, the
legally valid and binding obligation of such Unilever Entity, enforceable in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization, fraudulent transfer or other
similar Laws of general applicability relating to or affecting creditors’ rights
from time to time in effect and general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, regardless of whether in a proceeding in equity or at law.

 

  (e)

The execution, delivery and performance by each Unilever Entity of this
Agreement on the date hereof do not, and assuming the conditions to Closing set
forth herein have been satisfied and taking into account the Unilever Commercial
Agreement Amendments and the other amendments, modifications, terminations and
approvals included in or contemplated by this Agreement, at the Closing the
execution, delivery and performance by each Unilever Entity of the Unilever
Commercial Agreement Amendments and Ancillary Agreements to the extent a party
thereto, the consummation of the other transactions contemplated hereby and
thereby and compliance with the provisions of this Agreement and each of the
Unilever Commercial Agreement Amendments and Ancillary Agreements will not, in
any material respect, conflict with, or result in a violation of, or in a
default under (with or without the giving of notice or lapse of time, or both),
(i) any provision of the organizational documents of any Unilever Entity,
(ii) any provision of any material agreement to which any Unilever Entity is a
party or by which any of its assets are bound or (iii) any material Law
applicable to any Unilever Entity or its assets. Assuming the matters set forth
in Section 3.1(e) hereof and assuming the conditions to Closing set forth herein
have been satisfied and taking into account the other amendments, modifications,
terminations and approvals included in or contemplated by this Agreement, at the
Closing, no material Consent from, filing with, or notice to any Governmental
Authority or other Person

 

17



--------------------------------------------------------------------------------

 

will be required to be obtained or made by or with respect to any Unilever
Entity in connection with the execution, delivery and performance of this
Agreement or any of the Unilever Commercial Agreement Amendments or Ancillary
Agreements or the consummation by such Unilever Entity of the transactions
contemplated herein or therein, except as required by the Ancillary Agreements.

 

  (f) Marga is an “accredited investor” within the meaning of Rule 501 under the
Securities Act and is acquiring the Note and the Warrant solely for investment
for its own account and not for the benefit or account of any other Person, and
will not sell, assign, transfer or otherwise dispose of all or any part of the
Note, the Warrant or the Warrant Shares except in accordance with the Securities
Act and the restrictive legends included in the Note, the Warrant and the
Warrant Shares, as the case may be.

ARTICLE IV

COVENANTS

Section 4.1.    Certain Amendments. Prior to the Closing, JDHI shall (a) not
enter into or permit any Material Amendment without Marga’s prior written
consent (which consent shall not be unreasonably withheld or delayed) and
(b) provide to Marga any amendments or modifications to the Investment
Agreement, including any exhibit thereto, and any new material agreement or
amendment of any material term of an existing agreement in connection with the
Restructuring Transactions that are not otherwise filed with the Securities and
Exchange Commission within the time period for filing material amendments to
material agreements set forth in Form 8-K.

Section 4.2.    Governmental Matters. Each party shall, and shall cause its
Affiliates to, comply in all material respects with the Laws of any country
(including the United States and the Netherlands) and the European Union to the
extent applicable to any of the transactions contemplated hereby or to any
necessary governmental notification or approval of such transaction.

Section 4.3.    Expenses. Except as provided otherwise herein or in any other
agreement between the parties hereto, each party shall pay its own out-of-pocket
expenses (including, without limitation, attorney’s and accountants’ fees and
out-of-pocket expenses and Taxes) incident to this Agreement and the
transactions contemplated hereby. Any withholding Taxes shall be treated as the
Taxes of the relevant payee.

Section 4.4.    Reasonable Best Efforts. Prior to the Closing, each of JDHI, JDI
and Marga shall use its reasonable best efforts to take or cause to be taken all
actions, and to do or cause to be done all other things, that are necessary,
proper or advisable in order for such party to fulfill and perform its
obligations in respect of this Agreement, the Note, the Indenture and each
Unilever Commercial Agreement Amendment and Ancillary Agreement to which it is a
party, to cause the conditions to its obligations set forth in Article V to be
fulfilled and otherwise to consummate and make effective the purchase and sale
of the Shares and the other transactions contemplated hereby and thereby.

 

18



--------------------------------------------------------------------------------

Section 4.5.    Further Assurances. At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder. Each of JDHI, JDI and Marga shall use its reasonable best efforts to
secure, or to assist another party hereto in securing, any consent, approval or
authorization (collectively, a “Consent”) from any Person, firm, corporation, or
Governmental Authority that may be required for the consummation of the
transactions contemplated hereby.

Section 4.6.    Press Releases and Disclosure. Each party hereto agrees that
neither it nor its Affiliates shall, without the prior written consent of Marga
or JDHI, as applicable (which consent shall not be unreasonably withheld or
delayed), issue or cause publication of any press release or other announcement
or public communication with respect to this Agreement, the Investment
Agreement, the Restructuring Transactions or the other transactions contemplated
hereby or thereby or otherwise disclose this Agreement, the Investment
Agreement, the Restructuring Transactions or the other transactions contemplated
hereby or thereby to any third party (other than (i) its attorneys, advisors and
accountants and (ii) CD&R, CD&R Investor, their Affiliates, any prospective or
actual financing sources of JDHI, JDI or CD&R Investor in connection with the
transactions contemplated by this Agreement and the Investment Agreement, and
each of the foregoing Persons’ officers, directors, employees, attorneys,
advisors and accountants), except as may be required by applicable Law, in which
case the party proposing to issue such press release or make such public
announcement shall use its reasonable best efforts to consult in good faith with
Marga or JDHI, as applicable, before issuing any such press release or making
any such public announcement and shall allow Marga or JDHI, as applicable,
reasonable time to comment on such release or announcement in advance of such
issuance. JDHI agrees that (i) it and its Affiliates shall allow Marga
reasonable opportunity to comment on any description of the Unilever Entities
and this Agreement, the Ancillary Agreements, the Note, the Indenture, the
Unilever Commercial Agreements, the Guaranty Agreement and the transactions
contemplated hereby and thereby (the “Applicable Matters”) in any offering
memorandum, placement memorandum, prospectus, or other offering or disclosure
document prepared in connection with the Debt Financing (as defined in the
Investment Agreement) or any of the other Restructuring Transactions and
(ii) neither it nor its Affiliates shall distribute, file with any Governmental
Authority, or otherwise make available or use any such offering memorandum,
placement memorandum, prospectus, or other offering or disclosure document
containing a description of the Applicable Matters if Marga reasonably objects
to the such description. Marga shall not unreasonably withhold or delay its
comments on such description, taking into account the parties’ timetable for
marketing the Debt Financing.

Section 4.7.    Use of Diversey Name. Marga agrees, for itself and on behalf of
the other Unilever Entities, that it will not, directly or indirectly, challenge
any uses, registrations and/or applications by JDI or its Affiliates for any
mark:

(a)        consisting of the word “Diversey”; or

(b)        containing the word “Diversey” and which is not confusingly similar
to any mark in which any Unilever Entity has an interest,

 

19



--------------------------------------------------------------------------------

in each case in any jurisdiction, nor will it, in any court or other
governmental body, claim or assert any interest in any mark consisting of the
word “Diversey” or containing the word “Diversey” (except to the extent that any
such mark containing the word “Diversey” is confusingly similar to any mark in
which any Unilever Entity has an interest). Marga agrees, for itself and on
behalf of the other Unilever Entities, at the sole expense to JDI, to take such
further actions and execute such documents as JDI may request from time to time
for the purpose of assisting JDI and its Affiliates in filing trademark
applications or obtaining trademark registrations in any jurisdiction in respect
of marks consisting of the word “Diversey” or containing the word “Diversey”
(except for any such marks containing the word “Diversey” that are confusingly
similar to any mark in which any Unilever Entity has an interest), such acts to
include, without limitation, such Unilever Entity filing and obtaining
cancellations of any such Unilever Entity’s registrations for the trademark
“DiverseyLever”; provided, however, that nothing in this Section 4.7 shall
entitle JDI or any of its Affiliates to the use of the trademark “Lever” or
“DiverseyLever” in any jurisdiction.

ARTICLE V

CONDITIONS TO CLOSING

Section 5.1.    Conditions Precedent to JDHI’s Obligations. The obligation of
JDHI to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction of the following conditions, any of which may be
waived by JDHI:

 

  (a) Accuracy of Representations and Warranties. The representations and
warranties made by Marga in this Agreement shall be true and correct in all
respects as of the Closing Date.

 

  (b) Litigation. No Order shall be in effect forbidding or enjoining the
consummation of the transactions contemplated hereby and no Action shall be
pending or threatened which, if adversely determined, would result in any such
Order.

 

  (c) Covenants. Each Unilever Entity shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
(or in the case of Unilever, by the Guaranty Agreement) to be performed by it
prior to or at the Closing.

 

  (d) Deliveries. Marga shall have delivered to JDHI the documents required by
Section 2.7.

 

  (e) Solvency Opinion. The Board of Directors of JDHI shall have received the
Solvency Opinion.

 

  (f) Redemption Restrictions. There shall not be in effect any restriction
under applicable Law, including Section 160 of the General Corporation Law of
the State of Delaware, on the ability of JDHI to purchase the Shares.

 

  (g) Restructuring Transactions. The Restructuring Transactions shall have been
consummated prior to or concurrently with the Closing.

 

20



--------------------------------------------------------------------------------

  (h) Resignations. Effective as of the Closing, the directors of JDHI and its
Subsidiaries who were designated or nominated by Marga shall have resigned from
such positions at JDHI and its Subsidiaries.

Section 5.2.    Conditions Precedent to the Obligations of Marga. The
obligations of Marga to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction of the following conditions, any
of which may be waived by Marga:

 

  (a) Accuracy of Representations and Warranties. The representations and
warranties made by JDHI and JDI in this Agreement shall be true and correct in
all respects as of the Closing Date.

 

  (b) Litigation. No Order shall be in effect forbidding or enjoining the
consummation of the transactions contemplated hereby and no Action shall be
pending or threatened which, if adversely determined, would result in any such
Order.

 

  (c) Covenants. JDHI and JDI shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed by it prior to or at the Closing.

 

  (d) Deliveries. JDHI shall have delivered to Marga the payments and documents
required by Section 2.6.

 

  (e) Solvency Opinion. The Board of Directors of JDHI shall have received the
Solvency Opinion.

 

  (f) Restructuring Transactions. (i) The Restructuring Transactions shall have
been consummated prior to or concurrently with the Closing without any Material
Amendments that were not consented to in advance in writing by Marga (which
consent shall not be unreasonably withheld or delayed as set forth in
Section 4.1) and (ii) there shall be at least $486,900,000 of New Common Stock
purchased by CD&R Investor and SNW (or CMH in lieu of SNW as provided in
Section 1.2(d) of the Investment Agreement) pursuant to the Investment
Agreement.

ARTICLE VI

TERMINATION

Section 6.1.    Termination. This Agreement may be terminated prior to the
Closing Date only as follows:

 

  (a) by the mutual written consent of the parties hereto;

 

  (b) by either JDHI or Marga if the Investment Agreement shall have been
terminated in accordance with its terms;

 

21



--------------------------------------------------------------------------------

  (c) by JDHI, if there has been a breach by Marga, Unilever or Conopco of any
of its representations, warranties, covenants, obligations or agreements, as
applicable, set forth in this Agreement or in any writing delivered pursuant
hereto by Marga that would cause the conditions set forth in Section 5.1(a) or
(c) not to be satisfied; provided, however, that if such breach is susceptible
to cure at the time Marga receives notice from JDHI of its intention to
terminate this Agreement due to such breach, Marga shall have 60 days after
receipt of such notice in which to cure such breach; or

 

  (d) by Marga, if there has been a breach by JDHI or JDI of any of its
representations, warranties, covenants, obligations or agreements set forth in
this Agreement or in any writing delivered pursuant hereto by JDHI that would
cause the condition set forth in Section 5.2(a) or (c) not to be satisfied;
provided, however, that if such breach is susceptible to cure at the time JDHI
receives notice from Marga of its intention to terminate this Agreement due to
such breach, JDHI shall have 60 days after receipt of such notice in which to
cure such breach.

Section 6.2.    Effect of Termination. If this Agreement is terminated pursuant
to Section 6.1, written notice thereof shall promptly be given to the other
parties and this Agreement shall thereafter become void and have no further
force and effect and all further obligations of the parties under this Agreement
shall terminate without further liability of any of them, except that (a) the
obligations of the parties under Sections 4.3 and 4.6 and the provisions of this
Section 6.2 and Article VII (and the applicable definitions in Section 1.1)
shall survive such termination and (b) such termination shall not constitute a
waiver by any party of any claim it may have for damages caused by reason of, or
relieve any party from liability for, any breach of this Agreement prior to
termination under Section 6.1.

ARTICLE VII

MISCELLANEOUS

Section 7.1.    Amendments and Waivers. This Agreement may be amended only by a
writing executed by all of the parties hereto. Except as otherwise provided
herein, each party may waive in writing compliance by any other party hereto (to
the extent such compliance is for the benefit of the party giving such waiver)
with any of the terms, covenants or conditions contained in this Agreement
(except such as may be imposed by Law). Any waiver by any party of any violation
of, breach of, or default under, any provision of this Agreement, by any other
party shall not be construed as, or constitute, a continuing waiver of such
provision, or waiver of any other violation of, breach of or default under any
other provision of this Agreement.

Section 7.2.    Assignment. This Agreement shall bind and inure to the benefit
of and be enforceable by the parties hereto and their respective successors and
permitted assigns, but no rights, obligations or liabilities hereunder shall be
assignable by JDHI, JDI or Marga without the prior written consent of Marga, for
an assignment by JDHI or JDI, or JDHI, for an assignment by Marga.

 

22



--------------------------------------------------------------------------------

Section 7.3.    Entire Agreement; No Third-Party Beneficiaries. This Agreement
together with the Note, the Indenture the Ancillary Agreements, the Unilever
Commercial Agreements (as amended at Closing), the Guaranty Agreement, the
Stockholders’ Agreement and the Diversey Purchase Agreement (each of the
Stockholders’ Agreement and the Diversey Purchase Agreement, as amended at
Closing in accordance with Section 2.4 hereof) embody the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof. This Agreement is not intended to confer in or on
behalf of any Person not a party to this Agreement (and their successors and
assigns) any rights, benefits, causes of action or remedies with respect to the
subject matter or any provision thereof.

Section 7.4.    Exhibits. The exhibits attached to this Agreement are
incorporated herein and shall be part of this Agreement as if set forth in full
herein.

Section 7.5.    Notices. All notices and other communications to be given to any
party hereunder shall be sufficiently given for all purposes hereunder if in
writing and delivered by hand, courier or overnight delivery service, or when
received in the form of a facsimile or other electronic transmission (receipt
confirmation requested), and shall be directed to the address set forth below
(or at such other address or facsimile number as such party shall designate by
like notice):

 

  (a) if to Marga:

Marga B.V.

c/o Unilever N.V.

Weena 455

3013 AL Rotterdam

The Netherlands

Attention: General Counsel

Facsimile: +44.20.7822.6536

with a copy to (which shall not constitute notice):

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

USA

Attention: Mark I. Greene, Esq.

Facsimile: 212.474.3700

 

  (b) if to Unilever:

Unilever N.V.

Unilever House

100 Victoria Embankment

London

 

23



--------------------------------------------------------------------------------

EC4Y 0DY

United Kingdom

Attention: General Counsel

Facsimile: +44.20.7822.6536

with a copy to (which shall not constitute notice):

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

USA

Attention: Mark I. Greene, Esq.

Facsimile: 212.474.3700

 

  (c) if to Conopco:

Conopco, Inc.

800 Sylvan Avenue

Englewood Cliffs, NJ 07632

Attention: General Counsel

Facsimile: 201.894.2727

with a copy to (which shall not constitute notice):

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

USA

Attention: Mark I. Greene, Esq.

Facsimile: 212.474.3700

 

  (d) if to JDHI or JDI:

JohnsonDiversey Holdings, Inc.

8310 16th Street

Sturtevant, WI 53177-0902

USA

Attention: General Counsel

Facsimile: 262.631.4249

with a copy to (which shall not constitute notice):

Jones Day

77 West Wacker Drive

Chicago, IL 60601-1692

USA

Attention: Elizabeth C. Kitslaar, Esq.

Facsimile: 312.782.8585

 

24



--------------------------------------------------------------------------------

  (e) if to CMH:

Commercial Markets Holdco, Inc.

c/o Johnson-Keland Management, Inc.

555 Main Street, Suite 500

Racine, Wisconsin 53403-4616

Attention: President

Facsimile: 262.260.6165

with a copy to (which shall not constitute notice):

McDermott Will & Emery LLP

227 W. Monroe Street

Chicago, Illinois 60606

Attention:       William J. Butler, Esq.       Helen R. Friedli, P.C.

Facsimile: 312.984.7700

Section 7.6.    Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the part of any party hereto of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.

Section 7.7.    Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware applicable to contracts
made and to be performed within the State of Delaware, without giving effect to
conflicts of law rules that would require or permit the application of the Laws
of another jurisdiction.

Section 7.8.    Specific Performance; Jurisdiction.

 

  (a)

The parties agree that irreparable damage would occur for which money damages
would not suffice in the event that any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise breached
and that the parties would not have any adequate remedy at law. It is
accordingly agreed that a non-breaching party shall be entitled to an
injunction, temporary restraining order or other equitable relief exclusively in
the Delaware Court of Chancery enjoining any such breach and enforcing
specifically the terms and provisions hereof, or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
action or proceeding, in the United States District

 

25



--------------------------------------------------------------------------------

 

Court for the District of Delaware or another court sitting in the state of
Delaware. The foregoing is in addition to any other remedy to which any party is
entitled at law, in equity or otherwise.

 

  (b) Each of the parties hereto irrevocably agrees that any legal action or
proceeding in connection with or with respect to this Agreement and the rights
and obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by another party hereto or its successors or assigns shall be
brought and determined exclusively in the Delaware Court of Chancery, or in the
event (but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in the United States District Court
for the District of Delaware or another court sitting in the state of Delaware.
Each of the parties hereto hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action in connection with or relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding in connection with or with respect to
this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve in accordance with this Section 7.8, (ii) any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
the applicable Law, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

 

  (c) Each of the parties hereto irrevocably consents to the service of any
summons and complaint and any other process in any other action in connection
with or relating to this Agreement, on behalf of itself or its property, by the
personal delivery of copies of such process to such party or by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 7.5. Nothing in this
Section 7.8 shall affect the right of any party hereto to serve legal process in
any other manner permitted by Law.

Section 7.9.    Waiver of Jury Trial. Each party hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any suit, action or other proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (a) certifies and acknowledges
that no representative, agent or attorney of any other party

 

26



--------------------------------------------------------------------------------

has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, and (b) acknowledges
that it understands and has considered the implications of this waiver and makes
this waiver voluntarily, and that it and the other parties have been induced to
enter into the Agreement by, among other things, the mutual waivers and
certifications in this Section 7.9.

Section 7.10.    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party hereto. Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 7.11.    Titles and Subtitles; Interpretation. The titles of the
sections and subsections of this Agreement or any exhibit hereto are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement. When a reference is made in this Agreement to a section,
subsection or exhibit, such reference shall be to a section or subsection of, or
an exhibit to, this Agreement unless otherwise indicated. The word “or” when
used in this Agreement is not exclusive. Whenever the words “include”,
“includes” or “including” and “such as” are used in this Agreement, they shall
be deemed to be followed by the words “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. The word “will” when used in this Agreement shall be construed to
have the same meaning as the word “shall”. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term.

Section 7.12.    Counterparts; Facsimile Signatures. This Agreement may be
executed in counterparts, each of which shall constitute one and the same
instrument. Signatures provided by facsimile or electronic transmission in “pdf”
or equivalent format shall be deemed to be original signatures.

[remainder of page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

JOHNSONDIVERSEY HOLDINGS, INC. By:  

/s/ Joseph F. Smorada

Name:   Joseph F. Smorada Title:   Executive Vice President and Chief Financial
Officer

JOHNSONDIVERSEY, INC. By:  

/s/ Joseph F. Smorada

Name:  

Joseph F. Smorada

Title:  

Executive Vice President and Chief Financial Officer

MARGA B.V. By:  

/s/ Robert Leek

Name:   Robert Leek Title:   Only Authorized Attorney

 

 

Solely for the purposes set forth in Section 2.4(d) hereof, acknowledged and
agreed by: COMMERCIAL MARKETS HOLDCO, INC. By:  

/s/ S. Curtis Johnson

Name:   S. Curtis Johnson Title:   Chairman Solely for the purposes set forth in
Section 2.4(e) hereof, acknowledged and agreed by:

CONOPCO, INC. By:  

/s/ Paul McMahon

Name:   Paul McMahon Title:   Vice President



--------------------------------------------------------------------------------

 

Solely for the purposes set forth in Section 2.4(f) hereof, acknowledged and
agreed by: UNILEVER, N.V. By:  

/s/ Paul McMahon

Name:   Paul McMahon Title:  